Putnam Investments One Post Office Square Boston, MA 02109 February 14, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Registration of a new series of Putnam Variable Trust (Reg Nos. 33-117486 and 811-5346) Ladies and Gentlemen: We are filing today Post-Effective Amendment No. 43 to the Trusts Registration Statement on Form N-1A (the Registration Statement), which serves as the initial Registration Statement under the Investment Company Act of 1940 and the Securities Act of 1933 for Putnam VT Absolute Return 500 Fund (the Fund). The Fund will operate as an open-end, diversified management investment company. The objective of Putnam VT Absolute Return 500 Fund is to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. Pursuant to Investment Company Act Release No. 13768, we request selective review of this Registration Statement on the grounds that the disclosure contained in Parts A and B of this Registration Statement does not differ materially from relevant disclosure with respect to existing Putnam funds, with the exception of the material in the prospectus under the headings Fund summary and What are the funds main investment strategies and related risks. The description of the new Funds management arrangements, the terms of its continuous offering of shares, the various shareholder privileges, and other information (other than the sections of the prospectus discussed in the previous sentence) included in the Registration Statement are substantially similar in form to those included in the most recent post-effective amendments on Form N-1A filed by the various Putnam funds. Any comments or questions on this filing may be directed to the undersigned at 1-800-225-2465, Ext. 11105. Very truly yours, Karen Kay Managing Director and Senior Counsel cc: Timothy Cormier Esq. Ropes & Gray LLP
